On Petition for Rehearing.
(December 8, 1896.)
BURTON, Circuit Judge.
These cases are again before us upon a petition to rehear certain points complained of by appellants, and upon an answer of the appellee filed by direction of the court. (1) The court failed to take notice of the fact that Central avenue and Crozier street are one and the same street, the name of Crozier street having been changed to Central avenue since the incorporation of the Knoxville Street-Railroad Company. This change of name does not affect the validity of the easement granted by the ordinance of January 11, 1876, in so far as that ordinance, by reference to the charter, granted a right of way over the disputed route, described in the charter as beginning at the intersection of Main and Gay streets, “and extending thence over said Gay street to Jackson; thence on and over the same to Broad street; thence on and over the same to the point of intersection with Crozier street; thence on and over Crozier to Vine street; thence on Vine to Gay; thence from same to Asylum; thence on same to Broad street; thence on same to its junction with Jackson street.” (2) This correction involves a hearing upon certain other defenses which are now said to be applicable to a part of the right of way *511on Central avenue between Broad street and Vine street. These defenses were originally made to all the; streets upon which complainant claimed a right of way under the ordinance of 1876, which had not been actually occupied" by his predecessors in the title prior to (.lie repealing ordinance of 1895. It is urged now that a portion of the right of way on Central avenue between Broad and Vine, being that portion included in the right of way over the route definitely described, has not been actually occupied, and that, although the grant was originally valid, it has now no validity for several reasons, namely: (a) That the fragment of track laid south of Broad on Crozier, September 30, 1895, was laid for obstructive purposes only, and was not such a bona fide prior occupancy as should give it a prior right of occupancy; (b) that, whatever the rights of the Knoxville Street-Railroad Company originally, they have lost by nonuser or by specific and intentional abandonment; (e) that any such right of way has been terminated as to all unoccupied parts of the general route granted by the consolidation of 1889; (d) that the repealing ordinance of 1892 was valid as to any unoccupied part of said line; (e) that the conduct of complainant and his pi-edeeessors has been such as to estop him from claiming that any right of way now exists on unoccupied parts of said right of way.
These defenses were mentioned in our opinion, and their consideration reserved. Upon the assumption that Central avenue, as well as Church and Oak streets, were not included within the valid part of the ordinance granting a right of way to the Knoxville Street-Railroad Company, it became unnecessary to pass upon any other question than that arising upon the face of the ordinance of January 11, 1876. Holding that complainant had no street rights, under (hat ordinance, not included within the designated route sufficiently described by reference to the charter, we declined to consider any other question. These other defenses, in view of the correction now made, should be heard upon their merits, so far as they affect complainant’s rights upon the unoccupied part of Central avenue between Broad and Vine streets. The appeal was from an interlocutory injunction. So far as the propriety of that injunction depended upon the validity of the ordinance of January 11, 1876, we were in possession of a complete record, and could do full and final justice by determining the matters of law upon which the street rights claimed under that grant depended. It now appearing that one of the unoccupied streets in controversy is claimed by complainant under the valid part of the ordinance of 1876, it becomes essential, before he shall he adjudged to now have a valid right to occupy that street, that each of the other defenses should be heard and disposed of upon its merits. The prima facie right of the complainant to occupy Central avenue between Broad and Vine streets is an ascertained right, resulting from the validity of the grant under which it is claimed. Whether or not that grant lias been lost depends upon a great variety of facts, which can only fully appear after proof has been taken. No such abuse of discretion appears as would justify an entire dissolution of the temporary injunction granted pendente lite, and the record is not in *512such a condition as to justify a. final disposal of the questions of fact upon which the ultimate rights of the parties must depend. Thompson v. Nelson, 18 C. C. A. 137, 71 Fed. 339. What we have said as to any unoccupied portion of Central avenue applies equally to any unoccupied portion of any other street included within the valid general route. If there he any such unoccupied portion of such street, the defendants are at liberty to present any defense to a present claim of right of way thereon not inconsistent with the questions actually decided. We did not undertake to pass upon any question in respect of the validity or construction of the charter of the Citizens’ Street-Railway Company, or upon the extent and validity of any ordinance under which it claims street rights. Neither did we, nor do we now, intimate any opinion touching any lights of way claimed by complainant under other ordinances, either to him or to any predecessor in title, or as to any rights of occupancy dependent upon limitation or matter of estoppel. All such questions are reserved until final hearing.
The reopening of the cases seems necessitated by the discovery of the identity of Central avenue and Crozier street, and by the fact that an insignificant nortion of Central avenue is not under the actual occupancy of complainant. The former direction to dismiss complainant’s bill must be retracted. The causes will he remanded, with directions to dissolve the injunction, except in so far as it operates to restrain defendants from interfering with any tracks or other equipment belonging to complainant, pending this litigation, upon any part of the right of way under the ordinance of 1876 held by this court to have been validly granted. The causes will be remanded for such further proceedings as may not he inconsistent with this opinion. Each party will pay its own costs of appeal. The costs below will abide the final decree.